539 So. 2d 8 (1989)
MARTIN COUNTY LIQUORS, INC. D/B/a Martin County Liquors, Appellant,
v.
DEPARTMENT OF BUSINESS REGULATION, DIVISION OF ALCOHOLIC BEVERAGES AND TOBACCO, Appellee.
No. 88-2796.
District Court of Appeal of Florida, First District.
February 22, 1989.
J. Stanley Chapman, of Ervin, Varn, Jacobs, Odom & Ervin, for appellant.
Katherine A. Emrich, Asst. Gen. Counsel, Dept. of Business Regulation, for appellee.
PER CURIAM.
Upon consideration of appellee's motion to remand and appellant's response, the appealed order is quashed and this cause is remanded for further proceedings in accordance with the Administrative Procedure Act, chapter 120, Florida Statutes. See Cole v. Department of Professional Regulation, 502 So. 2d 481 (Fla. 1st DCA 1987).
SMITH, C.J., and NIMMONS and MINER, JJ., concur.